Title: To Benjamin Franklin from John Taylor, 2 February 1780
From: Taylor, John
To: Franklin, Benjamin


Dear Sir
Circus Bath 2nd. Febry. 1780
I find myself under very great difficulty how to address you on a matter of private concern, when your time is so much taken up with public business but presuming on the many former instances of kindness you have shewn me, I hope to meet your forgiveness, if I act improperly by requesting your opinion on an affair of great moment to myself & large family.

You may possibly recollect the Warrant I have for a very considerable tract of Land in Pensilvania in Right of Ralph Fretwell, which my Father declin’d prosecuting least the proprietary influence shoud have forced him to an imprudent expence. The Opinions however of the American Lawyers on the matter were clear that no length of time cou’d invalidate an equitable claim— Of this you are a more competent Judge—
The original Warrant from Wm. Penn to Fretwell is for a specific tract in Chester County, which Thomas Holmes neglected to survey, and during the disputes necessarily arising from his neglect Fretwell died, and the land was afterwards parcell’d out by the Proprietors to other Purchasers. The Lawyers think it might possibly have prov’d difficult to recover the precise Land mention’d in the Warrant but were clear that the Proprietaries might have been compel’d to confirm the like quantity whereever it cou’d be found unlocated in the Province— The original Warrant now in Chas. Brockdens office (under the Province Seal & hand of Wm. Penn), is for twelve miles square.
The late law passed in Pensilvania for vesting the Proprietaries Estates in that Commonwealth has a clause that appears favorable to my claim, but how I shou’d proceed in the matter I shall be totally at a loss unless You will be so obliging to consider the case, and favor me with some advice on the subject— Some of my friends seem to think I shou’d prosecute my Claim at Law, others that I shou’d endeavor to obtain a review & confirmation of it by Petition to Congress, & among all I am totally at a loss what step to take— Whether the interesting any Gentleman or Company on America in the Property who wou’d attend to the business on the Spot, or what other method wou’d be best to pursue I know not; it is a matter of importance & deserves no doubt a speedy prosecution— But I will take up no more of your time, except to assure you Sir, how much I rejoice at your health & happiness (which a friend lately return’d from France (Mr. D——s) gave me an account of )— I pray God for a long continuance of it for your own sake, and for the satisfaction of all who are so peculiarly happy to know you, & the advantage & improvement of mankind in general.
My wife & mother desire their most respectfull Compliments to You & I am Dear Sir with great Respect Your much obliged & Obedient humble Servant
John Taylor
 Addressed: Monsieur Monsieur / Benj: Franklin. / Passy
Notation: Tailor Mr. John, Bath 2. Fevr. 1780.
